Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-4, filed 10/10/2022, with respect to claims have been fully considered and are persuasive.  The rejection of claims 34, 36-40, 42-45 has been withdrawn. 
Applicant’s arguments with respect to claims 46-48, 50-53 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-48, 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al US 9,253,533(hereinafter Morgan) in view of Heath US 201/0037149.

Regarding claim46,Morgan teaches a method of video segmentation and annotation, the method comprising: generating a clip of a video, wherein the clip of the video is generated from a moment in the video, wherein the clip of the video further includes an annotation provided by the user associated with the clip of the video(Cln3 line4-26, creating a scene(clip) with the selected portion of video, Cln6 line35-43, ), and wherein the clip of the video includes: the moment in the video, a pre-context of a pre-determined number of seconds of the video immediately prior to the moment in the video, and a post-context of a pre-determined number of seconds of the video immediately subsequent to the moment in the video(Cln3 line4-26, the created scene(clip) includes  20 second before the beginning of interest event and 20 seconds after the interest event finishes) but does not teach wherein the annotation includes a drawing overlaid on the tile video. Heath teaches wherein the annotation includes a drawing overlaid on the tile video([0016-0017], annotation includes drawing , fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include drawing as a part of annotation as in Heath in order to point out favorite moment of the video effortlessly.

Regarding claim47, Morgan teaches the method of claim 46, wherein the clip of the video is generated in response to input from a user entered during playback of the video at the time of the moment in the video (Cln3 line 4-26, user identify or mark interesting portion of the video and associated starting time code created).

Regarding claim48, Morgan teaches the method of claim 46, wherein the moment in the video is identified by a timestamp (Cln3 line4-26, time code).

Regarding claim50, Morgan teaches the method of claim46, wherein the annotation further includes a comment associated with the tile video or a tag associated with the tile video (Cln6 line13-14, cln9 line 55-61, comments associated with the selected scene; Cln10 line 28-32 bookmark (tag)).

Regarding claim51, Morgan teaches the method of claim 46, wherein the pre-context comprises 3 seconds immediately prior to the moment indicated by the timestamp (Cin3 line40- 43, selected scene includes the interest event as well as time interval before and after the interest event).

Regarding claim52, Morgan teaches the method of claim 46, wherein the post-context comprises 3 seconds immediately subsequent to the moment indicated by the timestamp (Cin3 line40- 43, selected scene includes the interest event as well as time interval before and after the interest event).

Regarding claim53, Morgan teaches the method of claim 46, further comprising generating a compilation of clips of the video, wherein the clips of the video are arranged in the compilation in an ordered supplied by a user (Cln8 line 19-220, list of highlights containing the plurality of scenes based on ranking).
Allowable Subject Matter
Claims 34, 36-40, 42-45 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484